Concurring Opinion by
Wright, J.:
The amount of this order, while unusually high, was in effect agreed upon. It is therefore apparent that the *166lower court is not to be charged with an abuse of discretion. However, it should be emphasized that the duty of a child to support a parent is purely statutory and is not to be measured by the more generous standard which is used in appraising the common law duty of a husband and father to support his wife and children. Whether or not this father “was separated by his son from a life of luxury”, and however affluent the son’s station in life, the statute merely requires the son to “care for and maintain, or financially assist”.' It is my view that the legislature did not intend anything more than a comfortable standard of maintenance based on actual need, certainly not a standard high enough to enable the father to continue a meretricious relationship.
Gunther, J., joins in this concurring opinion.